UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THOR CORBIN,

                              Petitioner,

                     – against –                                 OPINION AND ORDER
                                                                 14 Civ 3200 (ER) (MHD)
ADA PEREZ,

                              Respondent.


Ramos, D.J.:

       On April 30, 2014, Thor Corbin (“Petitioner” or “Corbin”), proceeding pro se, petitioned

for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 (the “Petition”) on Sixth Amendment

grounds. Doc. 1. On October 15, 2014, this Court referred the Petition to Magistrate Judge

Michael H. Dolinger. Doc. 15. On June 26, 2015, Judge Dolinger issued a Report and

Recommendation (the “Report” or “R&R”), recommending that the Petition be denied, notifying

Corbin that he had fourteen days from issuance to file written objections, and informing him that

failure to do so timely may constitute waiver. Doc. 25. Although this Court granted Corbin’s

request for an extension of time to file objections by August 13, 2015, Doc. 28, none were

submitted. For the reasons stated herein, this Court directs the entry of judgment as

recommended.

     I.    Background

       On August 27, 2007, an individual identified as Corbin fired multiple shots from a

passing vehicle at Malcom Scott (“Scott”) outside Scott’s home in the Bronx after an earlier

confrontation. Doc. 25 at 4–6. One bullet struck Scott in his lower back. He spent three days in

the hospital, after which he experienced some pain and was given a cane to assist with minor
difficulties in walking. Id. at 6. During Corbin’s trial more than one year later, Scott testified

that he still experienced reduced activity levels and occasional pain, but that he was not really

affected by the incident overall. Id. Testimony from the Emergency Medical Technicians and

hospital physicians who treated Scott suggested that, although he was treated under a standard

protocol that assumes serious injury for gunshot injuries with no exit wounds, he only

experienced minimal bleeding and some pain by his right hip. Id. at 6–7.

         At the charging conference, the prosecutor submitted charges on attempted murder, first-

degree assault, and the lesser charges of second-degree assault and attempted first-degree assault.

Id. at 7–8. The prosecutor included the lesser charges because of the potential view that the

evidence of Scott’s injury was insufficient to meet the requisite statutory standard for “serious

physical injury” required by the Penal Law. 1 Id. Over defense counsel’s objections to all but the

attempted murder count, the court submitted all four charges. At that time, defense counsel

explicitly indicated an intent to move for dismissal on sufficiency of the evidence grounds the

following day, but he never made any such motion. Id. at 8–9.

         On February 23, 2009, Corbin was convicted of one count of assault in the first degree

pursuant to New York Penal Law § 120.10(1) and was acquitted on all other counts. On March

23, 2009, he was sentenced to fourteen years incarceration. Id. at 9. On May 18, 2011, Corbin

filed a direct appeal to the Appellate Division, First Department, arguing, inter alia, that the

jury’s implicit determination that Scott had suffered a “serious physical injury” was against the

weight of the evidence. Id. at 9–10. On December 13, 2011, the Appellate Division affirmed

both the verdict and the sentence, noting that the evidence relating to Scott’s continued pain and


1
  A “serious physical injury,” for these purposes, means an “impairment of physical condition or substantial pain”
that “creates a substantial risk of death, or which causes death or serious and protracted disfigurement, protracted
impairment of health or protracted loss or impairment of the function of any bodily organ.” N.Y. Penal Law §
10(9)–(10).

                                                          2
reduced activity levels supported a finding of serious physical injury in the form of a “protracted

impairment of health.” Id at 10. On July 2, 2012, the New York Court of Appeals denied

Corbin’s application for leave to appeal to that court. People v. Corbin, 973 N.E.2d 765 (N.Y.

2012).

         Corbin then filed a pro se motion to vacate pursuant to Criminal Procedure Law

(“C.P.L.”) § 440.10 in New York State Supreme Court, Bronx County, claiming insufficiency of

the evidence and ineffective assistance of counsel. Doc. 1 at 58–63. On July 31, 2013, Justice

Michael A. Gross denied that motion on two grounds. First, Justice Gross found that the

sufficiency of the evidence challenge and the ineffective assistance of counsel claim were

procedurally barred pursuant to C.P.L. § 440.10(2)(a) and (c), respectively. Id. at 60–61.

Second, Justice Gross found that the ineffective assistance of counsel claim was without merit

because even if the objection had been raised, it would not have been meritorious. Id. at 61–62.

This was the last time a state court addressed Corbin’s claims before he filed this Petition.

     II.    Standard of Review

         When reviewing a magistrate judge’s report and recommendation, a district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1)(C). Although de novo review applies to findings or

recommendations to which timely objections were made, none were raised here, leaving the

Court free to adopt all portions of the Report for which there is no facially apparent clear error.

Lewis v. Zon, 573 F. Supp. 2d 804, 811 (S.D.N.Y. 2008). Finally, when habeas petitions

implicate a sufficiency of the evidence inquiry, a habeas court may only overturn a state court’s

determination that the evidence was sufficient if that decision was objectively unreasonable.

Coleman v. Johnson, 566 U.S. 650, 651 (2012).



                                                  3
